Citation Nr: 1618607	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  14-39 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1962 to December 1964.

This matter comes before the Board of Veterans' Appeals Board on appeal from a September 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This matter was previously before the Board in October 2015, when the claim herein on appeal was remanded for additional development.  It now returns for appellate review.  

The issues of entitlement to service connection for a neck disability and entitlement to service connection for a back disability have been raised by the record in a December 1976 application for benefits, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the October 2015 Board remand, the Veteran was provided a VA examination for foot conditions, including flatfoot, in December 2015.  In regard to pes planus, the December 2015 VA examiner found the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The VA examiner's rationale, in pertinent part, noted although the Veteran reported a history of service activity related symptoms during service, no record of medical assessment or treatment was found, available or provided.  However, the Veteran, in his October 2014 notice of disagreement, stated the boots provided to him really bothered his feet for the entire enlistment and that he could barely keep pace with his fellow soldiers because of the constant pain but he never complained about the condition because he was always disciplined at a later time for going to sick call.  In his November 2014 substantive appeal, the Veteran also reported the boots he was issued caused him to continue to suffer with severe pain and that he was told to wear extra layers of socks because that would help him, but to the contrary, wearing extra socks did not help him and when required to go on long marches his feet developed painful blisters.  The Veteran is competent to report on his symptoms and observations that he experiences through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay evidence is competent if it describes symptoms that support a later diagnosis).  The Veteran's contentions of pain and blisters during service do not appear to have been considered by the October 2015 VA examiner.  Moreover, such is supported by the Veteran's service treatment records.  Specifically a March 1963 service treatment record noted a corn on the little toe of the left foot, another March 1963 service treatment record noted clavus on the left 5th toe dorsal lateral aspect, a July 1963 service treatment record noted a sore toe on left foot, smallest toe, and other July 1963 service treatment records also noted corns.  

Thus, for the reasons detailed above, the Board finds the October 2015 VA examination and medical opinion, obtained with respect to the pes planus claim is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Therefore, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to obtain an additional examination and opinion for the Veteran's pes planus claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, the September 2014 rating decision referenced review of VA treatment records not associated with the claims file.  Specifically, the September 2014 rating decision referenced review of Loma Linda VA treatment records, dated from July 2000 to September 2014; however, VA treatment records from the VA Loma Linda Healthcare System, associated with the record, are dated in July 2014 and from September 2014 to October 2015.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from the VA Loma Linda Healthcare System, to include any associated outpatient clinics, from July 2000 to September 2014 (excluding the July 2014 treatment record already associated with the claims file) and from October 2015 to the present, and associate such evidence with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's VA treatment records from the VA Loma Linda Healthcare System, to include any associated outpatient clinics, from July 2000 to September 2014 (excluding the July 2014 treatment record already associated with the claims file) and from October 2015 to the present, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Schedule the Veteran for a VA examination, with an examiner other than the October 2015 examiner, to determine the nature and etiology of the Veteran's pes planus.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file, to include a copy of this remand must be made available to the examiner for review in conjunction with the examination.  After review of the record, the VA examiner should provide an opinion as to whether the Veteran's preexisting pes planus worsened in service.  If it worsened, the examiner is requested to provide an opinion as to whether the Veteran's pes planus was clearly and unmistakably not aggravated by service.  In other words, if there was an increase, was it clearly and unmistakably due to the natural progression of the disease.  In so doing, the examiner must specifically comment on the Veteran's lay statements indicating pain and blisters due boots issued during service.  The VA examiner should also consider a March 1963 service treatment record which noted a corn on the little toe of the left foot, another March 1963 service treatment record which noted clavus on the left 5th toe dorsal lateral aspect, a July 1963 service treatment record which noted a sore toe on left foot, smallest toe, and other July 1963 service treatment records which also noted corns.

Clear and unmistakable evidence is obvious and manifest.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.  

A complete rationale for all opinions expressed must be provided.

3.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158; 3.655 (2015). 

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





